Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crandon (US20130157020).
Crandon, example 12, teaches a composition comprising nitrocellulose resin, Surkopak 5246, citrate plasticizer, Coatsil 1770 silane. 
The nitrocellulose resin as taught by Crandon reads on a cellulose fraction as claimed in claim 1.
Surkopak 5246 as taught by Crandon reads on a binder as claimed in claim 1. 
Coatsil 1770 silane as taught by Crandon reads on a silane having functional groups adhesion promoter wherein the silane is an organofunctional silane as claimed in claim 1. 
A preamble of “for pencils for writing, drawing or painting or for cosmetic products of all kinds wherein the pencils or cosmetic products are extruded WPC and or plastics” is generally not accorded any patentable weight where it merely recites the purpose of a 

Regarding claim 10, Coatsil 1770 silane as taught by Crandon reads on a silane having epoxifunctional groups as claimed in claims 9-10.  

Regarding claim 11, Crandon teaches the content of the Coatsil 1770 silane in the coating agent is 3 wt%. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Crandon (US20130157020) as applied to claim 8 and further in view of Kaeppler et al (7993439). 

Kaeppler teaches printing ink concentrates. 
Kaeppler, col. 4, teaches the printing ink concentrate in the form of coated non-tacky and/or uncoated non-tacky pellets has a number of important advantages. For example, it can be treated like a bulk material. Thus each pellet can be removed individually and numerically metered. With concentrates for offset printing inks a manual removal is now not only possible, but can be carried out even with particular ease. The printing ink concentrate can thus be easily metered and is thus accessible for a use in standard solids metering installations which renders possible an automation of the weighing and metering process. Like a solid, the pellets are easy to convey and thus are easily transferable. They can likewise be filled and transported like a pourable solid in an easy manner. Since the pellets do not exhibit any tackiness, a conglutination and coagulation of the particles are ruled out.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the nitrocellulose as taught by Crandon in pellet form as taught by Kaeppler as pellets are easy to convey and thus are easily transferable and further they can likewise be filled and transported like a pourable solid in an easy manner.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crandon (US20130157020) as applied to claim 8. 

The nitrocellulose resin as taught by Crandon reads on a cellulose fraction as claimed in claim 13.
Surkopak 5246 as taught by Crandon reads on a binder as claimed in claim 13. 
Coatsil 1770 silane as taught by Crandon reads on a silane having functional groups adhesion promoter as claimed in claim 13. 
Polyethylene wax solution as taught by Crandon reads on a co-binder as claimed in claim 13.
Ethanol and ethyl acetate as taught by Crandon read on a solvent as claimed in claim 13. 
Further, Table 3-note teaches an ink formulator with skill in the art would know that the type and percent of materials could be altered for various end-use properties.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that percent of materials could be altered for various end-use properties. 

Response to Arguments
Applicant's arguments filed 8/3/21 have been fully considered but they are not persuasive. 

Examiner respectfully traverses. 
As stated above, a preamble of “for pencils for writing, drawing or painting or for cosmetic products of all kinds wherein the pencils or cosmetic products are extruded WPC and or plastics” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195USPQ 430.
Claim 11 broadly claims a coating composition which is met by Crandon. 
Crandon teaches a composition having the same components as claimed in claim 1 and therefore it would be expected that the coating composition as taught by Crandon can be used for pencils for writing, drawing or painting or for cosmetic products of all kinds wherein the pencils or cosmetic products are extruded WPC and or plastics. 

Examiner respectfully traverses. 
Although additional components may eventually be added to 8-12 of Crandon, these are stand alone compositions and therefore Crandon example 12 reads on the agent composed essentially the components as claimed in claim 13. 
Further, applicant argues that Crandon provides NO recognition concerning the presence of a silane as being beneficial in a coating agent for pencils or cosmetic products that are extruded WPC (wood plastic compounds) and/or plastics. Crandon does not address the problems associated with coating agents for such products and therefore cannot anticipate the pretty claimed coating agent.
Examiner respectfully traverses. 
As stated above, a preamble of “for pencils for writing, drawing or painting or for cosmetic products of all kinds wherein the pencils or cosmetic products are extruded WPC and or plastics” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.
Claim 11 broadly claims a coating composition which is met by Crandon. 
Crandon teaches a composition having the same components as claimed in claim 1 and therefore it would be expected that the coating composition as taught by Crandon can be used for pencils for writing, drawing or painting or for cosmetic products of all kinds wherein the pencils or cosmetic products are extruded WPC and or plastics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20110274633 teaches a nail coating composition comprising and adhesion promoter and nitrocellulose. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/20/2021